Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1, 3-19 are allowed. 
The following is an examiner's statement of reasons for the indication of allowable subject matters:
For claim 1, the prior art does not disclose or suggest a three-phase system, primarily, having … three-phase circuit, each phase circuit of the three-phase circuit including at least one power conversion cell; … at least three phase controllers …, each of the phase controllers including a communication interface …; wherein the phase controller of each phase circuit is configured for regulating bridge arm voltage of the at least one power conversion cell …, wherein the phase controller of each phase circuit receives active power signals sent from the phase controllers of other two phase circuits, … generate zero-sequence component according to the active power signals (XA, XB and XC) reflecting active power of each phase circuit and phase signals (YA, YB and YC) reflecting current phase or voltage phase of each phase circuits, … regulates bridge arm voltage of each power conversion cell in the corresponding phase circuit according to the zero-sequence component correspondingly, wherein the zero-sequence component = (XKAxYA+XBxYB+XCxYC) x KO, where KO is a proportional coefficient.
For claims 10 and 15, see previous office action sent on 03/25/2022 for examiner's statement of reasons for the indication of allowable subject matters.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838